DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/17/2022, with respect to the previously filed claim rejections and claim objections have been fully considered and are persuasive.  The rejections and objections of the claims have been withdrawn.
Allowable Subject Matter
Claims 1-5,7,9,11-12,14-15,17-18,29,32-35 and 37-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1, 29, and 37 filed on 5/17/2022 could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the planar outer contact surface of the second band portion directly contacts a pulley surface of the tool member as the second band portion bends about the second axis, in combination with the other limitations of the independent claim.
	The closest prior art is Burbank (US Patent No. 8,821,480 B2) and Bruehwiler et al. (PGPub US 2019/0099231 A1). Burbank discloses a medical device (200 in Figs. 2A-B) comprising: a first link (220), a second link (230), and a cable (253 and 254); the first link (220) comprising a proximal end portion (right end of 220) and a distal end portion (left end of 220), the proximal end portion of the first link (right end of 220) being coupled to a shaft (110), and a first guide channel (222) being defined within the first link (220), the first guide channel (222) having an inner guide surface (inner/medial surface of 222) and an outer guide surface (left or right/lateral surface of 222); the second link (230) comprising a proximal end portion (right end of 230) and a distal end portion (left end of 230), the proximal end portion of the second link (right end of 230) being rotatably coupled to the distal end portion of the first link (right end of 230 couples to left end of 220 via 225), the second link (230) being rotatable relative to the first link (220) about an axis (425 in Fig. 4B), the distal end portion of the second link (left end of 230 in Fig. 2A) comprising a connector (235) coupled to a tool member (244); the tool member (244) being rotatable relative to the second link (230) about a second axis (435 in Fig. 4B), the second axis (435) being non-parallel to the first axis (435 is perpendicular to 425); and a second guide channel (232 in Fig. 2B) being defined within the second link (230); and the cable (253 and 254) comprising a proximal end portion (not shown, portions of 253 and 254 stretching through shaft 110) and a distal end portion (portions of 253 and 254 shown in Figs. 2A-B), a first portion of the distal end portion of the cable (portions of 253 and 254 shown in Figs. 2A-B that run through the channels) being within the first guide channel (222) and the second guide channel (232 in Fig. 2B), a second portion of the distal end portion of the cable (portions of 253 and 254 shown in Figs. 2A-B) being coupled to the tool member (244, see Fig. 4A), and the second link (230 in Fig. 4B) being rotatable relative to the first link (220) about the first axis (425) as the distal end portion of the cable (portions of 253 and 254 shown in Figs. 2A-B) is moved (col. 8, lines 39-46: “Pitch axis rotations, i.e., rotations 425 in FIG. 4B, rotate distal clevis 230 about the pitch axis defined by pin 225. For clockwise rotation about the pitch axis, a backend mechanism (not shown) pulls in identical lengths of cables 253 and 254 while releasing the same lengths of cables 251 and 252. Cables 253 and 254 apply forces to distal clevis 230 at moment arms defined by the guide channels of cables 253 and 254 through distal clevis 230”), the inner contact surface of the first cable portion (inner portion of 253 and 254 shown in Figs. 2A-B that run through the channels) contacts the inner guide surface (222, note that the contact does not have to be direct) of the first link (220) as the second link (230) rotates relative to the first link (220) about the first axis (225) in a first direction (the cable presses against different surfaces as the links pivot around 225); the outer contact surface of the first band portion (outer portion of 253 and 254 shown in Figs. 2A-B that run through the channels) contacts the outer guide surface (left or right/lateral surface of 222) of the first link (220) as the second link (230) rotates relative to the first link (220) about the first axis (225) in a second direction opposite the first direction (the cable presses against different surfaces as the links pivot around 225); and the outer contact surface of the second band portion (outer surface of 253 and 254 that wraps around tool member 244) contacts a contact surface of the tool member (244, note that the claim language does not require direct contact) [as] the second band portion (portion of 253 and 254 that wraps around tool member) bends about the second axis (235).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands with planar inner and outer contact surfaces.
	In the same field of endeavor of articulating surgical instruments (abstract), Bruehwiler et al. teaches a medical device (100 in Fig. 3) comprising multiple links (302a and 302b of wrist 106) coupled to a tool member (104) and a shaft (102). The medical device (100) also comprises drive elements (PP [0035]: “The drive cables 308a-d extend proximally from the end effector 104 to the drive housing 108”) that are contemplated to be bands (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands… etc.”). Furthermore, bands inherently have planar inner and outer contact surfaces.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Bruehwiler et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tension elements that would have yielded predictable results.
With respect to claim 29, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the planar outer contact surface of the second band portion directly contacts a pulley surface of the tool member as the second band portion bends about the second axis, in combination with the other limitations of the independent claim.
	The closest prior art is Burbank (US Patent No. 8,821,480 B2) and Bruehwiler et al. (PGPub US 2019/0099231 A1). Burbank discloses a medical device (200 in Figs. 2A-B) comprising: a first link (220), a second link (230), and a cable (253 and 254); the first link (220) comprising a proximal end portion (right end of 220) and a distal end portion (left end of 220), the proximal end portion (right end of 220) of the first link (220) being coupled to a shaft (110), the first link comprising an inner guide surface (inner/medial surface of 222) and an outer guide surface (left or right/lateral surface of 222), the inner guide surface (inner/medial surface of 222) and the outer guide surface (left or right/lateral surface of 222) collectively defining a first guide channel (upper 222 pair), a portion of the inner guide surface (inner/medial surface of 222) taken within a cross-sectional plane normal to a longitudinal center line of the first guide channel (upper 222 pair) being a first linear portion (this portion of 222 is linear, see below); and a portion of the outer guide surface (left or right/lateral surface of 222) taken within the cross-sectional plane being a second linear portion (this portion of 222 is linear, see below); the second link (230) comprising a proximal end portion (right end of 230) and a distal end portion (220), the proximal end portion (right end of 230) of the second link (230) being rotatably coupled to the distal end portion of the first link (coupled to left end of 220 via 225, see rotation in Fig. 4B), the second link (230) being rotatable relative to the first link (220) about a first axis (425), the distal end portion of the second link (left end of 230) comprising a connector (235) coupled to a tool member (244), the tool member (244) being rotatable relative to the second link (230) about a second axis (435 in Fig. 4B), and the second axis (435) being non-parallel to the first axis (425); the cable (253 and 254 in Figs. 2A-B) comprising a proximal end portion (not shown, right side of 253 and 254 through shaft 110) and a distal end portion (253 and 254 at distal end of device as shown in Figs. 2A-B), a first band portion of the distal end portion of the cable (253 and 254 going through channel 222 as shown in Figs. 2A-B) being within the first guide channel (253 and 254 through 222 in Fig. 2B), a second band portion of the distal end portion of the cable (253 and 254 wrapped around 244 in Figs. 2A-B) being coupled to the tool member (253 and 254 couple to 244 in Fig. 4A) such that the second link (230 in Fig. 4B) rotates relative to the first link (220) about the first axis (425) as the distal end portion of the cable (253 and 254 at distal end of device as shown in Figs. 2A-B) is moved (col. 8, lines 39-46: “Pitch axis rotations, i.e., rotations 425 in FIG. 4B, rotate distal clevis 230 about the pitch axis defined by pin 225. For clockwise rotation about the pitch axis, a backend mechanism (not shown) pulls in identical lengths of cables 253 and 254 while releasing the same lengths of cables 251 and 252. Cables 253 and 254 apply forces to distal clevis 230 at moment arms defined by the guide channels of cables 253 and 254 through distal clevis 230”); an inner contact surface of the cable (inner/medial surface of 253 and 254) contacting the inner guide surface of the first link (inner/medial surface of 222 on 220) as the second link (230) rotates relative to the first link (220) about the first axis (425 in Fig. 4B) in a first direction (inner facing side of 253, for example, presses inwardly against inner portion of 222 when 230 rotates clockwise, also see Fig. 2B); an outer contact surface of the cable (left or right/lateral surface of 253 and 254) contacting the outer guide surface of the first link (left or right/lateral surface of 222 on 220) as the second link (230) rotates relative to the first link (220) about the first axis (425 in Fig. 4B) in a second direction (outer facing side of 253, for example, presses outwardly against the lateral portion of 222 when 230 rotates counterclockwise, also see Fig. 2B), and the outer contact surface of the second cable portion (portion of 253 and 254 that wraps around 244) contacts a contact surface of the tool member (pulley surface of 244) [as] the second cable portion (portion of 253 and 254 that wraps around 244) bends about the second axis (235).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands with a planar outer contact surface.
	In the same field of endeavor of articulating surgical instruments (abstract), Bruehwiler et al. teaches a medical device (100 in Fig. 3) comprising multiple links (302a and 302b of wrist 106) coupled to a tool member (104) and a shaft (102). The medical device (100) also comprises drive elements (PP [0035]: “The drive cables 308a-d extend proximally from the end effector 104 to the drive housing 108”) that are contemplated to be bands (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands… etc.”). Furthermore, bands inherently have planar inner and outer contact surfaces.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Bruehwiler et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tension elements that would have yielded predictable results.
With respect to claim 37, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the planar outer contact surface of the second band portion directly contacts a pulley surface of the tool member as the second band portion bends about the second axis, in combination with the other limitations of the independent claim.
	The closest prior art is Burbank (US Patent No. 8,821,480 B2) and Bruehwiler et al. (PGPub US 2019/0099231 A1). Burbank discloses a medical device (200 in Figs. 2A-B), comprising: a first link (220) comprising a proximal end portion (right end of 220) and a distal end portion (left end of 220), the proximal end portion of the first link (right end of 220) being coupled to a shaft (110) and a first guide channel (222 in Fig. 2B) being defined within the first link (220); a second link (230) comprising a proximal end portion (right end of 230) and a distal end portion (left end of 230), the proximal end portion of the second link (right end of 230) being rotatably coupled to the distal end portion of the first link (right end of 230 couples to left end of 220 via 225, Fig. 4B shows rotation), the second link (230) being rotatable relative to the first link (220) about a first axis (425), the distal end portion of the second link (left end of 230 in Fig. 2A) comprising a connector (235) coupled to a tool member (244), the tool member (244) being rotatable relative to the second link (230) about a second axis (435 in Fig. 4B), the second axis (435) being non-parallel to the first axis (425); and a second guide channel (232 in Fig. 2A) being defined within the second link (230); and a tension means (254 and 243) for transmitting force through the first guide channel (222) and the second guide channel (232) rotate the second link (230) relative to the first link (220) about the first axis (425 in Fig. 4B), the tension means (254 and 243). having an inner contact surface (inner/medial surface of 253 and 254 in Figs. 2A-B) and an outer contact surface (left or right/lateral surface of 253 and 254), the inner contact surface (inner/medial surface of 253 and 254 in Figs. 2A-B) faces a first direction and contacts the inner guide surface (222) of the first link (220) as the second link (230) rotates relative to the first link (220) about the first axis (225) in a first rotation direction, the outer contact surface (left or right/lateral surface of 253 and 254) faces a second direction opposite the first direction and contacts the outer guide surface (left or right/lateral surface of 222 on 220) of the first link (220) as the second link (230) rotates relative to the first link (220) about the first axis (425 in Fig. 4B) in a second rotation direction opposite the first rotation direction (cables press on different sides of the channel 222 depending on how the first link rotates, the device is capable of moving in this way); and one of the inner contact surface (inside-facing surface of 253 and 254) or outer contact surface (outside-facing surface of 253 and 254) of the second band portion (portion of 253 and 254 wrapped around 244) contacts a contact surface of the tool member (244) and faces a third direction non-parallel to the first direction and the second direction (the contact surfaces faces outwards and to the left in Fig. 2A, perpendicular to the other directions, as it wraps around the pulley of 244).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands with a planar outer contact surface.
	In the same field of endeavor of articulating surgical instruments (abstract), Bruehwiler et al. teaches a medical device (100 in Fig. 3) comprising multiple links (302a and 302b of wrist 106) coupled to a tool member (104) and a shaft (102). The medical device (100) also comprises drive elements (PP [0035]: “The drive cables 308a-d extend proximally from the end effector 104 to the drive housing 108”) that are contemplated to be bands (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands… etc.”). Furthermore, bands inherently have planar inner and outer contact surfaces.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Bruehwiler et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tension elements that would have yielded predictable results.
However, these pieces of prior art each fail to disclose wherein the planar outer contact surface of the second band portion directly contacts a pulley surface of the tool member as the second band portion bends about the second axis. Furthermore, the prior art of record does not suggest any motivation to modify the Burbank and Bruehwiler et al. disclosures to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771             
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771